DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The amendments received on Dec. 2, 2021, have been entered.  Claims 2 and 14 have been canceled.  Claim 15 is newly added and is directed to the elected invention.  Claims 1, 3-13, and 15 are pending.  Because the amendments have put claim 1 into condition for allowance all claims that require the special technical features of claim 1 (the seeds deposited at NCIMB under accession 42564) are rejoined because they all have unity of invention.  Claims 10-13 do not require the deposited seeds, and therefore, they do not share unity of invention with the claims under examination; claims 10-13 are withdrawn.  Applicant is advised to file a divisional application if they wish to pursue this invention.  Claims 1, 3-9, and 15 are examined in this Office Action.

Request for Information under 37 C.F.R. 1.105
	The Applicant has replied to the request for information.  The Examiner thanks the Applicant for providing the information as this helps the Examiner in understanding the invention.  The Examiner thanks Dominic Prosdocimo for a very helpful telephone interview in which Dominic was able to confirm the currently amended claims are limited in scope to the NCIMB deposited seeds and plants grown from those seeds. 

Claim Interpretation/Terminology
	The claims use the latin terms “Allium ampeloprasum” and “Allium sativum” to refer to leek and garlic, respectively.  The Examiner will use the words “leek” and “garlic” to encompass identical scope as these latin terms.
Claim 1 is directed to an interspecific hybrid plant derived from a garlic x leek cross, wherein the hybrid plant is capable of producing seed, wherein the hybrid plant is grown from seed deposited under accession number NCIMB 42564.  
With regard to “capable”, the specification defines “capable of producing seeds” as “capable of sexual reproduction, either by self-pollinating or cross pollinating” (see page 

Rejections and Objections That Are Withdrawn
	
All rejections and objections of claims 2 and 14 are moot in light of the Applicant’s cancelation of these claims.



The objection to claim 3 is withdrawn in light of the Applicant’s amendments to the claims, however, the amendments introduced an new objection, see below.

The objection to claim 9 is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1-3 and 9 under 35 U.S.C. 112(b) is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1-3 under 35 U.S.C. 112(a) for inadequate written description are withdrawn except for claim 9 which has issues due to meiosis of the hybrid plant to produce next generation plant parts sexually.  The remainder of the claims are limited to seeds deposited under accession number NCIMB 42564 or plants grown from said seeds; as such they are all within the possession of the Applicant at the time of filing and have been described by the markers and the deposited seeds as well as chemical analysis.

The rejection of claim(s) 1-3 and 9 under 35 U.S.C. 102(a)(1) for anticipation is withdrawn in light of the Applicant’s amendments to the claims.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 has an unnecessary period after the number 65.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Inadequate Written Description
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is broadly drawn to plant parts of an interspecific hybrid plant grown from seeds deposited under accession number NCIMB 42564, including seeds, pollen, egg cells, protoplasts, callus, cultured cells, cultured tissues, somatic embryos, or zygotic embryos of said plant (claim 9).
Because the deposited seeds are hybrid seeds, the DNA in the chromosomes will rearrange during sexual reproduction (during meiosis), and therefore, the deposited seeds do not provide any adequate description for progeny produced by sexual reproduction.  Because claim 9 is directed to plant parts generated by meiosis (seeds, pollen, egg cells, and embryos), these parts are not adequately described.  Plant parts retaining the genomic DNA of the deposited seeds are adequately described.

Failure to Further Limit
Claims 6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires that the plant has a garlic odor and/or taste, and claim 8 requires that the plant is derived from a cytoplasmic male sterile garlic or leek.  Both claims depend from claim 1 which is limited in scope to plants grown from the deposited seeds.  All of the plants grown from the deposited seeds will inherently have garlic odor and/or taste, and all of the deposited seeds were derived from a breeding program that utilized cytoplasmic male sterile garlic/leek plants; therefore, the limitations in both of claims 6 and 8 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Summary
	Claims 1, 3-5, 7, and 15 are allowed. Claims 6, 8, and 9 are rejected, and claims 10-13 are withdrawn for being directed to a non-elected invention that does not share unity of invention with the claims under examination because it does not require the deposited seeds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662